Madsen, J.
(concurring) — I agree with the majority that the seizure here was an unlawful detention. I also agree with Judge Baker’s dissent that applying the community caretaking exception in this case would expand the exception far beyond it limits. State v. L.K., 95 Wn. App. 686, 697, 977 P.2d 39 (1999) (Baker, J., dissenting). Moreover, because this exception defies precise definition, its potential for abuse is high.
The police were justified in their initial contact with L.K. if they were legitimately attempting to determine if she was in need of assistance, but once they determined that she was not, their contact should have ended. The community caretaking function exception serves as a vehicle allowing police to check on persons who appear to be in need of aid. She did not appear to be in distress or in need of medical aid, and, despite her proximity to an area where drug *397trafficking occurred and to an individual with a history of drug involvement, there was no evidence of any drug activity at the time the police approached. See, e.g., State v. Hutchison, 56 Wn. App. 863, 867, 785 P.2d 1154 (1990) (police properly searched for the identification of a man they found passed out in a parking lot); Gallegos v. City of Colorado Springs, 114 F.3d 1024, 1029 n.4 (10th Cir. 1997) (police properly stopped a distraught man who was crying, smelled of alcohol, and had his hands over his face as he walked down a street late at night).
Also, although I agree that the community caretaking function is a valid exception, the majority unfortunately states that abuse of the exception will not occur “so long as police officers have a reasonable, articulable suspicion of criminal activity before undertaking a stop which leads to detention, search and seizure.” Majority at 393. If the exception for community caretaking applies in a given case, it will allow the police to check on those appearing to be in need of aid without meeting the standards for a Terry stop. Terry v. Ohio, 392 U.S. 1, 88 S. Ct. 1868, 20 L. Ed. 2d 889 (1968). In some cases, carrying out the community caretaking function will lead to detention, search, and arrest, such as in Hutchison, where the search for identification led to the discovery of controlled substances.
I concur in the majority.